



COURT OF APPEAL FOR ONTARIO

CITATION: Chahal v. Chabrra, 2014 ONCA 180

DATE: 20140306

DOCKET: M43348 (C57639)

Hoy A.C.J.O., Sharpe and van Rensburg JJ.A.

BETWEEN

Kulveet Singh Chahal

Plaintiff (Respondent)

and

Ravinder Chabrra
, Savita
    Chhabra and 2245165 Ontario Inc.

Defendant (Appellant)

Harvey S. Dorsey, for the plaintiff (respondent)

Sukhjinder Bhangu, for the defendant (appellant)

Heard and released orally:  February 27, 2014

ENDORSEMENT

[1]

Mr. Chahal moves to quash Mr. Chabrras appeal of the motion judges
    order of August 19, 2012 on the basis that this court lacks jurisdiction to
    hear the appeal.  We agree with Mr. Chahal that Mr. Chabrras appeal lies to
    the Divisional Court, with leave.

[2]

The order under appeal was made in an action based on the oppression
    remedy provisions of the
Business Corporations Act
, R.S.O. 1990, c. B-16
(the 
OBCA
);
    we are satisfied that it falls within the reach of s. 248(3).  Section 255 of
    the
OBCA
provides that an appeal lies to the Divisional Court from any
    order made under the
OBCA
.

[3]

Further, the order in question is an interlocutory order of a judge of
    the Superior Court of Justice and, pursuant to s. 19(1)(b) of the
Courts of
    Justice Act
, an appeal lies to the Divisional Court, with leave.  The
    order provides that the action is dismissed
only
if the parties
    complete a share purchase transaction and that the parties may seek further
    directions from the motion judge.  Mr. Chabrra concedes that the share purchase
    transaction has not been completed.  The fact that an appeal was filed before
    the closing date referred to in the order does not transform the order into a
    final order.

[4]

It is unnecessary for us to address Mr. Chahals argument that the order
    was a consent order and that leave is also required on that basis.

[5]

Mr. Chahals motion is accordingly granted and Mr. Chabrras appeal to
    this court is quashed.  Mr. Chabrra is at liberty to seek leave as provided in
    the rules of the court to pursue his appeal in the Divisional Court.  It is for
    that court, and not this court, to determine if an extension of time to seek
    leave to appeal should be granted.

[6]

The costs of the stay motion previously heard by Justice van Rensburg
    were reserved to this panel.  Mr. Chahal is entitled to his costs of the stay
    motion and the motion to quash in the amount of $7,500, all inclusive.

Alexandra
    Hoy A.C.J.O.

Robert J. Sharpe J.A.

K. van Rensburg J.A.


